          Case 1:20-cv-00856-NONE-SAB Document 11 Filed 08/24/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     DAVID MCDANIEL,                                    Case No. 1:20 -cv-00856-NONE-SAB
10
                    Plaintiff,                          ORDER RE STIPULATION TO CONTINUE
11                                                      SCHEDULING CONFERENCE
             v.
12                                                      (ECF No. 9)
     RALPH DIAZ, et al.,
13
                    Defendants.
14

15          A mandatory scheduling conference is currently set for September 11, 2020. (ECF No.

16 3.) On August 21, 2020, the parties filed a stipulation to continue the scheduling conference due

17 to a yet to be filed motion to dismiss. (ECF No. 9.)

18          Accordingly, the mandatory scheduling conference set for September 11, 2020 is

19 HEREBY CONTINUED to January 12, 2021, at 10:00 a.m. in Courtroom 9. The parties shall
20 file either a joint scheduling report, or if the motion to dismiss is still pending, a joint status

21 report indicating whether a further continuance of the scheduling conference is necessary, seven

22 (7) days prior to the continued date.

23
     IT IS SO ORDERED.
24

25 Dated:     August 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
